Title: To James Madison from David Gelston, 8 August 1805
From: Gelston, David
To: Madison, James


          
            Dear Sir,
            New York August 8th. 1805
          
          I have received your letter of the 31st ultimo, it appears by the manifest of the Adventure from Halifax, that the wine &ca. was shipped by Gov: Wentworth. I was told that the Gov: finding sundry articles captured, were for the President of the United States & the Secretary of State, interfered and ordered them for N.York. I was also informed that the Adventure was in no case to enter or unlade here, but in the event of the french fleet being in the west Indies and no possibility of effecting reasonable insurance.
          Mr Allen made an attempt to enter the Articles in question, and it appeared to me the object in view was to get the articles in his possession to indemnify for many charges. I judged it prudent to stop it, and gave an order to send all the articles to the public store.
          I have obtained from Messrs. Robinson & Hartshorne a statement, copy enclosed, from the character of those Gentlemen I have no doubt the statement is correct. I am very respectfully, sir. your obedient servant
          
            David Gelston
          
          
            
              
                Amo. duties on all the articles
                $45–5
              
              
                deduct to receiv[e] of Mr Butler
                8.14
              
              
                
                36.91
              
            
            The expence of cartage & storage is not yet ascertained—the whole will be forwarded to you when the articles are sent on.
          
        